ICJ_145_JudgmentsCivilCommercialMatters_BEL_CHE_2010-02-04_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


COMPE
    u TENCE JUDICIAIRE ET EXE u CUTION
  DES DEu CISIONS EN MATIE
                         v RE CIVILE
           ET COMMERCIALE
            (BELGIQUE c. SUISSE)


       ORDONNANCE DU 4 FE
                        u VRIER 2010




               2010
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  JURISDICTION AND ENFORCEMENT
       OF JUDGMENTS IN CIVIL
    AND COMMERCIAL MATTERS
         (BELGIUM v. SWITZERLAND)


         ORDER OF 4 FEBRUARY 2010

                      Mode officiel de citation :
     Compétence judiciaire et exécution des décisions en matière
            civile et commerciale (Belgique c. Suisse),
      ordonnance du 4 février 2010, C.I.J. Recueil 2010, p. 8




                         Official citation :
        Jurisdiction and Enforcement of Judgments in Civil
        and Commercial Matters (Belgium v. Switzerland),
        Order of 4 February 2010, I.C.J. Reports 2010, p. 8




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071087-9
                                           No de vente :   975

                                         4 FE
                                            u VRIER 2010

                                         ORDONNANCE




COMPE
    u TENCE JUDICIAIRE ET EXEu CUTION DES DE
                                           u CISIONS
        EN MATIE
               v RE CIVILE ET COMMERCIALE
                (BELGIQUE c. SUISSE)




  JURISDICTION AND ENFORCEMENT OF JUDGMENTS
        IN CIVIL AND COMMERCIAL MATTERS
             (BELGIUM v. SWITZERLAND)




                                       4 FEBRUARY 2010

                                           ORDER

                                                                          8




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2010                                           2010
                                                                               4 February
                                                                               General List
                             4 February 2010                                     No. 145



      JURISDICTION AND ENFORCEMENT
           OF JUDGMENTS IN CIVIL
        AND COMMERCIAL MATTERS
                   (BELGIUM v. SWITZERLAND)




                                ORDER


Present : President OWADA ; Vice-President TOMKA ; Judges SHI, KOROMA,
          BUERGENTHAL, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
          BENNOUNA, SKOTNIKOV, YUSUF, GREENWOOD ; Registrar
          COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
21 December 2009, whereby the Kingdom of Belgium instituted proceed-
ings against the Swiss Confederation in respect of a dispute concerning
    “the interpretation and application of the Lugano Convention of
    16 September 1988 on jurisdiction and the enforcement of judgments
    in civil and commercial matters . . ., as well as the application of the
    rules of general international law governing the exercise of State
    authority, in particular in judicial matters . . . [and relating] to the
    decision by Swiss courts not to recognize a judgment of the Belgian

                                                                          4

     JURISDICTION AND ENFORCEMENT OF JUDGMENTS (ORDER 4 II 10)             9

    courts and not to stay proceedings which were later initiated in Switzer-
    land on the subject of the same dispute” ;

   Whereas on 21 December 2009 a certified copy of the Application was
transmitted to the Swiss Confederation ;
   Whereas the Kingdom of Belgium has appointed Mr. Paul Rietjens as
Agent ; and whereas the Swiss Confederation has appointed H.E. Mr. Val-
entin Zellweger as Agent ;
   Whereas, in its Application, the Kingdom of Belgium requested that
the case be heard by a chamber of the Court, in accordance with Arti-
cle 26, paragraphs 2 and 3, of the Statute of the Court and Article 17 of
the Rules of Court ;
   Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 4 February 2010, the Agent of the Swiss Con-
federation indicated that his Government preferred the case to be decided
by the full Court ; whereas, since Article 26, paragraph 3, of the Statute
requires the agreement of the parties for a particular case to be brought
before a chamber of the Court, it will be for the full Court to deal with
the present case ;
   Whereas, in addition, at the same meeting, the Agents of the Parties
indicated that, taking into account the wish of their respective Govern-
ments to see the case dealt with as soon as possible, the latter had come
to an agreement that the Parties should each have a period of eight
months at their disposal, from the filing of the Application, in which to
prepare their respective written pleadings ;
   Taking into account the agreement of the Parties and the circum-
stances of the case,
  Fixes the following time-limits for the filing of the written pleadings :

  23 August 2010 for the Memorial of the Kingdom of Belgium ;
  25 April 2011 for the Counter-Memorial of the Swiss Confederation ; and
  Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourth day of February, two thousand
and ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Kingdom of
Belgium and the Government of the Swiss Confederation, respectively.

                                            (Signed) Hisashi OWADA,
                                                        President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.


                                                                           5

